LAW L BP§ARY

NO. 30688

lN THE SUPREME COURT OF THE STATE OF HAWAIT

MlCHAEL C. TlERNEY, PetitiOner,
_ VS.
THE HONORABLE DERRlCK H. M. CHAN, JUDGE OF THE ; _
COURT OF THE FIRST ClRCUlT, STATE OF HAWAl‘I, Re§p§§`

ORIGlNAL PROCEEDlNG
(CR. NO. 88-2209 and CR. NO. 89~OO24)

 

ORDER
(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of petitioner Michael C. Tierney's
petition for a writ of mandamus and the papers in support, it
appears that petitioner fails to demonstrate a clear and
indisputable right to mandamus relief. §§§ HRS § 804-51 (Supp
2009); Kema v. Gaddis, 91 HawaiH_200, 204, 982 P.2d 334, 338
(l999) (A writ of mandamus is an extraordinary remedy that will
not issue unless the petitioner demonstrates a clear and
indisputable right to relief and a lack of alternative means to
redress adequately the alleged wrong or obtain the requested
Accordingly,

IT IS HEREBY ORDERED that the clerk of the appellate

action.).

court shall process the petition for a writ of mandamus without

payment of the filing fee.
IT IS FURTHER ORDERED that the petition for a writ of

mandamus is denied.
DATED: Honolulu, HawaiUq August 27, 2010.

g%._

¢Zu»¢ai&¥1H%¢2q15¥§:“
/)a`v*~”-